McMurray, Presiding Judge.
Plaintiff Stacy Waddell, an inmate at Rogers State Prison in Reidsville, filed a pro se breach of contract action, alleging defendants T & G Financial, Inc., M. Hugh Turner, Crumley Auto Service, Inc., and James Crumley negligently repaired plaintiff’s 1986 Porsche 944 Turbo. The superior court granted summary judgment in favor of defendants, and plaintiff brings this direct appeal. Held:
Under the express mandate of OCGA § 42-12-8, appeals of all actions filed by prisoners shall be by application for discretionary appeal as provided in OCGA § 5-6-35. Plaintiff’s failure to comply *221with the discretionary appeal procedure requires dismissal of the appeal in Case No. A99A2174. Jones v. Townsend, 267 Ga. 489, 491 (480 SE2d 24); see also Serpentfoot v. Salmon, 225 Ga. App. 478 (483 SE2d 927); Hall v. Linahan, 225 Ga. App. 439 (484 SE2d 65).
Decided July 16, 1999.
Stacy Waddell, pro se.
Daryl J. Walker, for appellees.

Appeal dismissed.


Johnson, C. J., and Phipps, J., concur.